 

Exhibit 10.2

 

Francesca’s Holdings Corporation
EXECUTIVE BONUS PLAN

 

1.Purpose.

 

The purpose of this Francesca’s Holdings Corporation Executive Bonus Plan (this
“Bonus Plan”) is to promote the success of Francesca’s Holdings Corporation, a
Delaware corporation, (the “Corporation”) by (i) compensating and rewarding
participating executives (each, a “Participant”) with bonuses for the
achievement of pre-established performance goals and (ii) motivating such
executives by giving them opportunities to receive bonuses directly related to
such performance. For Participants who are expected to be impacted by the
deductibility limits of Section 162(m) (“Section 162(m)”) of the United States
Internal Revenue Code of 1986, as amended (the “Code”) (each, a “Section 162(m)
Officer”), this Bonus Plan is intended to provide bonuses that qualify as
performance-based compensation within the meaning of Section 162(m). With
respect to Section 162(m) Officers, this Bonus Plan is adopted under Section 5.2
of the Corporation’s 2015 Equity Incentive Plan (the “Plan”), and bonuses
payable under this Bonus Plan to such Section 162(m) Officers shall be subject
to all of the terms and conditions of the Plan applicable to Performance-Based
Awards. Capitalized terms are defined in the Plan if not defined herein.

 

2.Administration of the Plan.

 

2.1Authority of the Committee. This Bonus Plan shall be administered by the
Compensation Committee of the Board (the “Committee”), which shall consist
solely of two or more members of the Board who are “outside directors” within
the meaning of Section 162(m). Action of the Committee with respect to the
administration of this Bonus Plan shall be taken pursuant to a majority vote or
by the unanimous written consent of its members. The Committee shall have the
authority to construe and interpret this Bonus Plan and any agreements or other
document relating to awards under this Bonus Plan (each, an “Award”), and may
adopt rules and regulations relating to the administration of this Bonus Plan as
specified in the Plan.

 

2.2Effect of Determination. Any determinations made by the Committee, including,
without limitation, determinations with respect to attainment of Performance
Goals and Bonus amount, shall be binding, final and conclusive on each
Participant.

 

3.Awards.

 

3.1Award Grants. Each Participant will be granted an Award under this Bonus
Plan. Each Award granted to a Participant represents the opportunity to receive
a payment for the Corporation’s relevant fiscal year (the “Performance Period”)
determined under the terms and conditions of this Bonus Plan (a “Bonus”). The
Committee shall establish (i) the target amount of each Participant’s Bonus and
(ii) the applicable performance goals for such Performance Period (the
“Performance Goals”) during the first ninety (90) days of the Performance
Period, although the target Bonus amount for Participants selected to
participate in this Bonus Plan after this period may be established at a later
date.

 



1

 

 

3.2Performance Goals. The actual amount of the Bonus paid to each Participant
for the Performance Period will be calculated based on the Participant’s
achievement of the Performance Goals established by the Committee pursuant to
Section 3.1 above for the applicable Performance Period. In the case of Section
162(m) Officers, such Performance Goals shall be limited to those included in
Section 5.2.2 of the Plan.

 

3.3Maximum Bonus Amounts. In no case shall the amount of any Bonus paid to a
Section 162(m) Officer exceed the applicable limit set forth in Section 5.2.3 of
the Plan.

 

3.4Determination of Performance. The determination as to whether the Corporation
has attained the Performance Goals with respect to the Performance Period shall
be made by the Committee acting in good faith.

 

3.5Negative Discretion. Notwithstanding the foregoing provisions, the Committee
retains discretion to reduce (but not increase) the Bonus otherwise payable to
any one or more Section 162(m) Officers pursuant to Section 3.1.  The Committee
may exercise such discretion on any basis it deems appropriate (including, but
not limited to, its assessment of the Corporation’s performance relative to its
operating or strategic goals for the Performance Period and/or the Section
162(m) Officer’s individual performance for such period).  For purposes of
clarity, if the Committee exercises its discretion to reduce the amount of any
Bonus payable hereunder, it shall not allocate the amount of such reduction to
Bonuses payable to other Section 162(m) Officers.

 

4.Newly Hired Participants. If any Participant is selected to participate in
this Bonus Plan after the first quarter of the Performance Period has elapsed,
the Committee shall have the discretion to make appropriate pro-rata adjustments
to the target amount of the Participant’s Bonus and to any of the other terms
and conditions of this Bonus Plan as they relate to such newly hired
Participant.

 

5.Committee Determination and Certification. As soon as practicable after the
end of the Performance Period, the Committee shall determine whether the
Corporation has attained the Performance Goals with respect to the Performance
Period. At this time, the Committee shall also determine the amount of each
Participant’s Bonus payable pursuant to this Bonus Plan. No Bonus shall be paid
to a Section 162(m) Officer unless and until the Committee has certified, by
resolution or other appropriate action in writing, (1) that the Performance
Goals have been achieved, (2) the amount of the Bonus earned by each Section
162(m) Officer and (3) that any other material terms previously established by
the Committee or set forth in this Bonus Plan applicable to the Bonus were in
fact satisfied.

 

6.Payment of Bonuses. Any Bonuses shall be paid (subject to tax withholding
pursuant to Section 10.6) as soon as practicable following the Committee’s
determination of the final Bonus amount (after giving effect to any exercise of
its discretion to reduce Bonuses pursuant to Section 3.5) and, for Section
162(m) Officers, certification of the Committee’s findings under Section 5, but
in no event later than 74 calendar days following the end of the Performance
Period.

 



2

 

 

7.Termination of Employment. In the event that a Participant’s employment with
the Corporation and its Subsidiaries terminates (regardless of the reason for
such termination of employment, whether voluntarily or involuntarily, with or
without cause, or due to the Participant’s death or disability) at any time
during the Performance Period applicable to an Award, such Award shall
immediately terminate upon such termination of employment, and the Participant
shall not be entitled to any Bonus payment in respect of such Award, unless
otherwise expressly provided under a written contract with the Corporation.

 

8.Adjustments. The Committee shall adjust the performance measures, performance
goals, relative weights of the measures, and other provisions of
then-outstanding Awards under this Bonus Plan to the extent (if any) it
determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (1) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Corporation, (2) any
change in accounting policies or practices, (3) the effects of any special
charges to the Corporation’s earnings, or (4) any other similar special
circumstances. Notwithstanding any other provision herein, each Award shall be
subject to termination in connection with certain corporate transactions as
provided in Section 7.2 of the Plan.

 

9.Recoupment of Bonus Payments. Any Bonuses becoming payable pursuant to this
Bonus Plan shall be subject to the terms of the Corporation’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Bonuses.

 

10.General Provisions.

 

10.1Rights of Participants.

 

(a)No Right to Awards or Continued Employment. Nothing contained in this Bonus
Plan (or in any other documents under this Bonus Plan or in any Award) shall
confer upon any Participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 10.1(a), however, is intended to
adversely affect any express independent right of such person under a separate
employment or service contract other than an award agreement.

 

(b)Plan Not Funded. Awards payable under this Bonus Plan shall be payable from
the general assets of the Corporation, and no special or separate reserve, fund
or deposit shall be made to assure payment of such awards. No Participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset of the Corporation or one of its Subsidiaries by reason
of any award hereunder. Neither the provisions of this Bonus Plan (or of any
related documents), nor the creation or adoption of this Bonus Plan, nor any
action taken pursuant to the provisions of this Bonus Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation or one of its Subsidiaries and any Participant, beneficiary or other
person. To the extent that a Participant, beneficiary or other person acquires a
right to receive payment pursuant to any Award, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

 



3

 

 

10.2Non-Transferability of Benefits and Interests. Except as expressly provided
by the Committee in accordance with the provisions of Section 162(m), all Awards
are non-transferable, and no benefit payable under this Bonus Plan shall be
subject in any manner to sale, transfer, anticipation, alienation, assignment,
pledge, encumbrance or charge. This Section 10.2 shall not apply to an
assignment of a contingency or payment due (a) after the death of a Participant
to the deceased Participant’s legal representative or beneficiary or (b) after
the disability of a Participant to the disabled Participant’s personal
representative.

 

10.3Force and Effect. The various provisions herein are severable in their
entirety. Any determination of invalidity or unenforceability of any one
provision will have no effect on the continuing force and effect of the
remaining provisions.

 

10.4Governing Law. This Bonus Plan will be construed under the laws of the State
of Delaware.

 

10.5Construction.

 

(a)Section 162(m). It is the intent of the Corporation that this Bonus Plan,
Awards, and Bonuses paid hereunder will qualify as performance-based
compensation or will otherwise be exempt from deductibility limitations under
Section 162(m). Any provision, application or interpretation of this Bonus Plan
inconsistent with this intent to satisfy the standards in Section 162(m) shall
be disregarded.

 

(b)Section 409A. It is intended that Awards granted and Bonuses paid under this
Bonus Plan qualify as “short-term deferrals” within the meaning of the guidance
provided by the Internal Revenue Service under Section 409A of the Code and this
Bonus Plan shall be interpreted consistent with that intent.

 

10.6Tax Withholding. Upon the payment of any Bonus, the Corporation shall have
the right to deduct the amount of any federal, state or local taxes that the
Corporation or any Subsidiary may be required to withhold with respect to such
payment.

 

10.7Amendments, Suspension or Termination of Plan. The Board or the Committee
may at any time terminate, amend, modify or suspend this Bonus Plan, in whole or
in part, in each case, without the consent of Participants. Notwithstanding the
foregoing, no amendment may be effective without Board and/or stockholder
approval if such approval is necessary to comply with the applicable rules of
Section 162(m) and no amendment shall be effective that would violate Section
162(m).

 



4

 

 

10.8Effective Date. This Bonus Plan is effective as of March 15, 2016.

 

10.9Captions. Captions and headings are given to the sections and subsections of
this Bonus Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Bonus Plan or any provision thereof.

 

10.10Non-Exclusivity of Plan. Subject to compliance with Section 162(m), nothing
in this Bonus Plan shall limit or be deemed to limit the authority of the Board
or the Committee to grant awards or authorize any other compensation under any
other plan or authority.

 



5

